My concurrence in the judgment of reversal is based upon the view that the Probate Court has no jurisdiction whatever to declare and enforce a liability where no legal liability exists. That principle is well stated by Judge Doyle in his dissenting opinion as follows:
"The administration of the estate of an incompetent in this state is regulated by statute, and nowhere in the statutory law is there discretionary authority given a Probate Court to use the ward's funds for purposes for which the law attaches no legal liability upon the ward or his estate." *Page 405